DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Responsive to applicant’s supplemental amendment of 07/26/2021, claims 1-10 are pending, claim 11 is cancelled.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Rich MacMillian on 07/27/2021.

The application claim 1 has been amended to read as follows: 

1. A displacement-actuated positive-drive clutch comprising: an input member having a positive engagement structure provided thereon; 
a separate cam plate secured for rotation with the input member;
an output member; and 
a clutch plate connected for rotation with and for axial movement relative to the output member, the clutch plate having a positive engagement structure provided thereon that positively engages the positive engagement structure provided on the input member to engage the displacement-actuated positive-drive clutch automatically in response to the occurrence of a predetermined amount of relative rotational movement between the input member and the output member; wherein either:


(2) the cam plate is axially aligned with the input member and the clutch plate, and the clutch plate is disposed between the input member and the cam plate; or
 
(3) the cam plate is axially aligned with the input member and the clutch plate, and the cam plate includes a cam that cooperates with a cam recess provided on the clutch plate so as to cause the clutch plate to move toward the input member automatically in response to the occurrence of a predetermined amount of relative rotational movement between the input member and the output member; or
 
(4) the cam plate is co-axial with the clutch plate, the cam plate has a surface provided thereon, a cam groove extends throughout at least a portion of the surface, and the clutch plate includes a cam follower that is received within the cam groove so as to cause the clutch plate to move toward the input member automatically in response to the occurrence of a predetermined amount of relative rotational movement between the input member and the output member.

Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1 the following limitations in combination with other limitations in the claims, is not found or made obvious in the prior art: “a separate cam plate secured for rotation with the input member; an output member; and 
a clutch plate connected for rotation with and for axial movement relative to the output member, the clutch plate having a positive engagement structure provided thereon that positively engages the positive engagement structure provided on the input member to engage the displacement-actuated positive-drive clutch automatically in response to the occurrence of a predetermined amount of relative rotational movement between the input member and the output member”

Further examiner considers newly cited Knuth 2016/0348731 to be the closest related prior art.   In Knuth the cam 122 is formed in the input hub and is therefore not a ‘separate cam plate’ as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miller 1647879, as discussed in interview, discloses a clutch plate 4, input member 2, a cam hub 11, connected to gear 9, a cam follower 18.   Miller ‘879 does not show a cam plate secured for rotation to the input member 2 and lacks alignment features in the claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ALAN MANLEY whose telephone number is (313)446-4855.  The examiner can normally be reached on Mon-Wed 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARK A MANLEY/Primary Examiner, Art Unit 3659